Citation Nr: 1828114	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for hypertension. 

2. Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia. 

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS). 

4. Entitlement to service connection for CFS. 
 
5. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea.

6. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for organic cyclic mood disorder.

7. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
8. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and organic cyclic mood disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied increase rating for the Veteran's hypertension and GERD.  The rating decision also denied reopening the claims for CFS, sleep apnea, organic cyclic mood disorder, and PTSD. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2016.  A copy of the hearing transcript is of record.  At the hearing, the Veteran waived RO consideration of additional VA medical evidence submitted after statement of the case was issued.  Therefore, the appeal may proceed. See 38 C.F.R. § 20.1304 (c) (2017). 
As explained in detail below, the Board has reopened the claim for PTSD and organic cyclic mood disorder.  Furthermore, the Board has re-characterized the claims for PTSD and organic cyclic mood disorder as entitlement to service connection for an acquired psychiatric disability, as noted above, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement for service connection for CFS and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran's blood pressure reading does not show a diastolic pressure of 110 or greater and systolic pressure of 200 or more. 

2. The Veteran's GERD is manifested by recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

3.  A January 2006 Board decision denied service connection for CFS and sleep apnea was final.   

4. Evidence received since the January 2006 Board decision includes the Veteran's testimony regarding symptoms of his CFS; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

5. Evidence received since the January 2006 Board decision regarding the claimed sleep apnea is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim.  


6. A final February 2009 rating decision denied service connection for PTSD and organic cyclic mood disorder.

7. Evidence received since the February 2009 rating decision includes the Veteran's statements and testimony regarding an in-service stressor; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2017).

2. The criteria for rating higher than10 percent for GERD with hiatal hernia have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2017).

3. The January 2006 Board decision that denied claim for service connection CFS is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

4. New and material evidence has been received, and the claim for service connection for CFS may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. The January 2006 Board decision that denied claim for service connection sleep apnea is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

6. New and material evidence has not been received, and the claim for service connection for sleep apnea may not be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7. The February 2009 rating decision that denied claim for service connection for organic cyclic mood disorder is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

8. New and material evidence has been received, and the claim for service connection for organic cyclic mood disorder may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

9. The February 2009 rating decision that denied claim for service connection for PTSD is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

10. New and material evidence has been received, and the claim for service connection for PTSD may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

With respect to reopening the claim for CFS, organic cyclic mood disorder, and PTSD, the Board need not discuss compliance with VCAA because it is granting the benefits addressed in this decision and any noncompliance amounts to harmless error.   

Regarding the claim for reopening the service connection claim for sleep apnea, the Veteran was not provided a VA examination for this claim. There is no a duty to provide an examination for a claim that has not been reopened.  As discussed in detail below, the Board has considered whether the evidence of record provides a basis for reopening, to include whether this evidence provides a basis for reopening when considering whether an examination should be obtained, but finds that it does not provide such a basis

As to the remaining issues adjudicated in this decision, VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations for his hypertension and GERD in June 2011 and September 2009; as discussed in greater details below, the Board finds these examinations adequate upon which to adjudicate the claims.
	
II. Increase Rating 

The Veteran contends that he is entitled to a higher disability rating for his hypertension and GERD with hiatal hernia. 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities. These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability. 38 C.F.R. §§ 3.321, 4.10 (2017).  In general, where the requirements for a compensable evaluation are not met under a diagnostic code, a zero percent rating is assigned. 38 C.F.R. § 4.31 (2017).

A. Hypertension

The Veteran's hypertension is rated as 10 percent disabling under DC 7101. 

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control. See 38 C.F.R. § 4.104, DC 7101.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Id. A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more. Id. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id.   

In this case, the medical evidence of record does not support a rating in excess of 10 percent.  VA treatment records from May 2010 to May 2016 reflect numerous blood pressure readings most of which found diastolic pressure less than 110 and systolic pressure less than 200.  While the Board recognizes that an August 2015 blood pressure reading was 170/110, the other-approximately over 30 blood pressure readings in the record-consistently show diastolic pressure significantly lower than 110.  Therefore, the Board finds that the evidence does not establish a history consistent with diastolic pressure of 110 or more. There is also evidence that the Veteran's hypertension is controlled well.  See May 2016 Primary Care Physician Note.  The Board has also considered the Veteran's testimony regarding headaches caused by his hypertension and blurred vision.  See hearing transcript at 4.  Notwithstanding these symptoms, a rating in excess of 10 percent is not warranted for the Veteran's hypertension because the blood pressure readings in VA treatment records predominantly do not register diastolic pressure of 110 and systolic pressure of 200.  To the extent that the Veteran has testified that this disability causes separate headache and vision disabilities, he is encouraged to file a formal claim for secondary service connections.

B. GERD

The Veteran's GERD with hiatal hernia is currently assigned a 10 percent disability rating under DC 7346. 

Under DC 7346, which addresses hiatal hernia, assigns a 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 38 C.F.R. § 4.114, DC 7346 (2017).

The Board finds that the evidence supports a 30 percent disability rating in this case.  The Veteran testified that he has difficulty swallowing, recurrent regurgitation, and shoulder pain.  See hearing transcript at 6.  His testimony is consistent with the September 2009 and June 2011 VA examinations, where the Veteran reported difficulty swallowing, burning sensation, pain in his breastbone and arm, daily reflux and regurgitation.  In addition to these symptoms, a December 2009 VA treatment record shows that the veteran has pyrosis four to five times a day.  In sum, the evidence shows that the Veteran's GERD results in epigastric distress with dysphagia, pyrosis, regurgitation, shoulder and arm pain.  Therefore, the totality of the evidence reflects a level of impairment contemplated by a 30 percent disability rating.  The evidence, however, does not show that the Veteran had weight loss and vomiting to warrant a 60 percent rating.  The Board has considered the lay and medical evidence of file and finds that the preponderance of the evidence weighs against a finding that the disability is productive of severe impairment of health.

III. New and Material Evidence 

In general, the RO's determination that is not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C. §§ 5108; 7105 (2012).

"New" evidence means evidence not previously submitted to the RO. On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2017). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

A. Chronic Fatigue Syndrome 

The Board denied service connection for CFS in January 2006.  Because the Veteran did not appeal the decision the denial became final.  

The Board denied the CFS claim because the evidence did not show diagnosis of CFS.  Nor did the evidence establish the nexus element of a service connection claim.  Since the denial, the Veteran testified at a Travel Board hearing in September 2016, where he described passing out as one of the symptoms he experiences due to his CFS.  Review of the Board's January 2006 decision and the evidence of record at that time, shows that such symptom was not previously considered. Therefore, to the extent the Veteran testified regarding symptoms that go towards establishing a current disability, the Board finds the evidence new and material to reopen the claim.   

B. Sleep Apnea 

In January 2006, the Board denied service connection for sleep apnea because the evidence did not show in-service event, injury or disease.  The Board also concluded that the evidence did not show nexus between his current disability and his military service.  As noted above, this decision became final in January 2006. 

However, as to the claim for service connection for sleep apnea, the Board finds that the evidence submitted after the January 2006 is cumulative and it does not constitute material evidence that warrants reopening the claim.  While the evidence received after January 2006 showed that the Veteran had sleep apnea, it does not go towards establishing in-service event, injury or disease.  Nor does the evidence show a causal nexus between the Veteran's sleep apnea and his military service.  The VA treatment record and the Veteran's testimony submitted since January 2006 does not relate to an unestablished fact necessary to substantiate the prior claim. Therefore, the Veteran's claim does not meet the threshold to be reopened. The Board has considered the standards for reopening set forth in Shade, but finds that these standards are not met.


C. Organic Cyclic Mood Disorder

A May 1998 rating decision denied service connection for nervous condition on the basis that the condition neither occurred in service nor was caused by service.  However, this rating decision was not a final decision because relevant service department records were not associated with the claims file at that time. 38 C.F.R. § 3.156(b), (c) (2017).  Notwithstanding, in February 2009, the RO issued a rating decision adjudicating the Veteran's service connection for organic cyclic mood disorder as new and material evidence claim on the grounds that the May 1998 rating decision constituted a final decision.  The February 2009 rating decision reopened, but denied the claim because the evidence did not show in-service incident or a nexus element of a service connection claim.  The Veteran did not timely appeal the February 2009 rating decision and thereby it became final. 

In the September 2016 hearing, the Veteran testified that his mood disorder started in the military.  His testimony constitutes new evidence as it was not previously considered by the RO prior to the February 2009 rating decision.  To the extent the Veteran's testimony goes towards the previously unestablished element of a service connection claim-in-service incident, it is material.  In light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection organic cyclic mood disorder is warranted. 

D. PTSD

The Veteran's claim for service connection for PTSD was denied in February 2009 on the basis that the evidence did not show a current diagnosis of PTSD or an in-service stressor.  Because the Veteran did not file an appeal within one year, the February 2009 rating decision became final.  

Since February 2009, the Veteran has provided testimony at Travel Board hearing in September 2016.  As the Veteran's testimony was not considered by the RO in the February 2009 rating decision, it is new evidence.  The testimony also constitutes material evidence to the extent the Veteran described having fear of hostile military activity.  His testimony goes towards establishing in service stressor. Therefore, the Board finds new and material evidence to reopen the claim for service connection for PTSD. 


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied. 

A 30 percent disability rating for gastroesophageal reflux disease with hiatal hernia is granted for the entire appellate period, subject to the law and regulations governing the award of monetary benefits.

The claim for service connection for chronic fatigue syndrome is reopened; the appeal is granted to this extent only.

The claim to reopen the claim for entitlement to service connection for sleep apnea is denied. 

The claim for service connection for organic cyclic mood disorder is reopened; the appeal is granted to this extent only.

The claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims. 

In light of the Board's decision to reopen the claims, a VA examination with respect to his claim for CFS, organic mood disorder, and PTSD is necessary before deciding the claims. The VA's duty to assist includes providing a medical examination when certain criteria are met; here, the evidence of record raises the duty to assist by providing such examinations. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017). For this reason, a remand for an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. After completion of directive #1, schedule the Veteran for a VA examination to determine the etiology of his claimed chronic fatigue syndrome. The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is it at least as likely as not (50% percent likelihood or more) that the Veteran has chronic fatigue syndrome?

The examiner should note that for VA purposes chronic fatigue syndrome is defined by 38 C.F.R. § 4.88a.

The examiner's opinion should consider and comment on the Veteran's lay statement. 

The examiner must provide a complete rationale for any opinion expressed. If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing directive #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to provide opinion with respect to all diagnosed acquired psychiatric disorders. In particular, the examiner should discuss whether the Veteran has diagnosis of PTSD and organic cyclic mood disorder.

The examiner's opinion should consider the Veteran's lay statement regarding all of the in-service stressors. 

If PTSD is diagnosed, the examiner should indicate what stressor(s) the diagnosis is based upon.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4. Complete any other necessary development, to include seeking verification of stressor(s) if PTSD was diagnosed in the VA examination. 

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


